Citation Nr: 1210619	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957, and from January 1958 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By that decision, the RO found that new and material evidence had been received to reopen the previously denied hearing loss claim, but denied the underlying service connection claim on the merits.  The RO also denied service connection for tinnitus.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection was previously denied for hearing loss by a July 1989 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for hearing loss was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached with respect to the new and material evidence issue, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to the element of a current disability, before service connection may be granted for hearing loss, the loss must be of a particular level of severity.  For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Service connection was previously denied for hearing loss by a July 1989 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Therefore, that decision is now final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In this case, the evidence of record at the time of the July 1989 rating decision included statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 1989.

In pertinent part, the Veteran's service treatment records show that on enlistment examination in February 1954, the Veteran demonstrated 15/15 hearing acuity bilaterally on whispered voice testing.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  Audiological evaluation conducted as part of a September 1957 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)

RIGHT
-10 (5)
-5 (5)
-5 (5)
--
5 (10)

LEFT
5 (20)
0 (10)
0 (10)
--
5 (10)


Audiological evaluation conducted as part of an April 1958 flying status examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)

RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)

LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)


Finally, audiological evaluation conducted as part of his January 1961 discharge examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)

RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)

LEFT
0 (15)
0 (10)
0 (10)
--
5 (10)


Moreover, the Veteran did not otherwise indicate any hearing problems during his active service, to include on a January 1961 Report of Medical History conducted in conjunction with his discharge examination.

The post-service medical records reflect the Veteran was treated for hearing problems at least by November 1988.  Audiogram conducted at that time appears to indicate pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000

RIGHT
5
10
15
50
65

LEFT
15
10
60
65
80


Speech recognition scores were noted as being 96 percent for the right ear, and 88 percent for the left.  In short, this indicates a hearing loss disability pursuant to 38 C.F.R. § 3.385.

Similarly, a March 1989 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
50
70
LEFT
15
10
60
60
70

Speech recognition scores were 94 percent for the right ear, and 92 percent for the left.

The Board notes, however, that nothing in the post-service medical records, to include the November 1988 audiogram and/or March 1989 VA audio examination, related the etiology of the current hearing loss disability to the Veteran's military service.

The July 1989 rating decision denied service connection for hearing loss, finding that the service treatment records were negative for chronic hearing loss, and that the separation examination was also negative.  

The evidence added to the record since the last prior denial in July 1989 includes additional statements from the Veteran, his testimony at the September 2011 hearing, and additional post-service medical records which cover a period through 2009.  

In his additional statements and hearing testimony, the Veteran has essentially contended that his hearing loss, as well as his tinnitus, developed as a result of in-service noise exposure, and provided details thereof.  A review of the record at the time of the July 1989 rating decision does not indicate he provided any specific contentions as to the etiology of his hearing loss at that time.

The Board further notes that the additional medical records includes a June 2009 MES audio examination report which opined that the Veteran's hearing loss and tinnitus were most likely caused by or a result of the military service.  In support of this opinion, it was stated that the Veteran's hearing loss and tinnitus were severe and began shortly after service.  Further, the Veteran had had very little other noise exposure since the service that would have contributed significantly to his hearing loss and tinnitus.  Additionally, it was noted that the Veteran was exposed to noise from military jet engines and machinery.

In short, the Veteran has submitted competent medical evidence relating the etiology of his current hearing loss, and tinnitus, to active service.  No such evidence was of record at the time of the July 1989 rating decision, and it goes to the specific basis for the denial at that time.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for hearing loss was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.  


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

After a review, the Board finds that further development is required prior to adjudicating the Veteran's claims on the merits.

In addition to the June 2009 MES audio examination, the Veteran underwent a VA audiological examination in July 2009.  The VA examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of noise exposure during service since his evaluation at the time of separation from service was within normal limits.  Crucially, the VA examiner did not discuss the clinical significance of the normal test results with regard to the Veteran's assertions of in-service noise exposure.  The Board cannot discern from the VA examiner's opinion whether a delayed onset of hearing loss is possible because the examiner did not explain the significance of the Veteran having a normal audiogram at separation in regard to the likelihood that in-service noise exposure caused the current disability.  Thus, the Board finds that the examination report should be returned to the VA examiner for a more thorough rationale.  As the VA examiner indicated that the Veteran's tinnitus is a symptom of hearing loss, a decision on this issue is deferred pending the outcome of the inextricably intertwined hearing loss issue. 

Also, the record reflects that the Veteran is in receipt of social security benefits with disability onset noted in 1994.  When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal. See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, the record suggests that the Veteran at one time received social security benefits on account of disability.  Accordingly, the disability records must be obtained, if in existence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Please request the SSA to provide copies of any records pertaining to any disability benefits, if any, obtained by the Veteran throughout the years, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2010).

2.  Return the July 2009 VA audiological examination report along with the claims file and a copy of this decision/remand to the examiner for clarification of the opinion given.  The examiner should provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that bilateral hearing loss is related to an incident of the Veteran's military service, including noise exposure.  In so doing, the examiner must consider the ISO-ANSI converted thresholds (values in the parentheses noted in the above decision) on the in-service September 1957, April 1958, and January 1961 audiograms and address the following:

(i) the medical significance of the finding of normal hearing at separation in light of any observable threshold shifts.  In this regard, the examiner should explain whether the Veteran's hearing loss noted postservice can be attributed to noise exposure in service on a delayed or latent onset theory of causation, even though he was found to have normal hearing upon separation from service.  In addressing this, the examiner should point to sound medical principles in support of all conclusions reached.

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the hearing loss or whether additional testing or information could be obtained that would lead to a conclusive opinion.

If this examiner is not available, send the claims file and a copy of this decision/remand to another appropriate examiner to address the above opinion request.  If is determined that another examination is necessary such should be scheduled.

3.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


